Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The broadest claims are claim 21 and 34. 
Claim 21 recites a controller assembly for use with a medical device. The closest prior art of record is Schultz in view of Selkee in view of Malkowski. Schultz in view of Selkee in view of Malkowski discloses the invention substantially as claimed as outlined in the previous final office action (mailed on 4/28/2022). However, Schultz in view of Selkee in view of Malkowski fails to disclose “a stabilizing member including a first arm, a second arm, and a support member extending between the first arm and the second arm”. Instead, the stabilizing member for Schultz in view of Selkee in view of Malkowski is a cap screw system. Furthermore, nothing in the prior art when viewed with Schultz in view of Selkee in view of Malkowski obviates this deficiency. Thus, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Claim 34 recites a controller assembly for use with a medical device. The closest prior art of record is Schultz in view of Selkee in view of Malkowski. Schultz in view of Selkee in view of Malkowski discloses the invention substantially as claimed as outlined in the previous final office action (mailed on 4/28/2022). However, Schultz in view of Selkee in view of Malkowski fails to fully disclose “wherein the first aperture is disposed on a first surface of the attachment mechanism, wherein the second aperture is disposed on a second surface of the attachment mechanism, and wherein the second surface is transverse to the first surface” Instead, Schultz in view of Selkee in view of Malkowski discloses a first aperture disposed on a first surface of the attachment mechanism and second aperture disposed on a second surface of the attachment mechanism, and wherein the second surface is perpendicular to the first surface. Furthermore, nothing in the prior art when viewed with Schultz in view of Selkee in view of Malkowski obviates this deficiency. Furthermore, it is not clear how Schultz in view of Selkee in view of Malkowski could be modified such that the surfaces that the apertures are on are transverse to each other without destroying the function as both surfaces of the apertures need to be perpendicular to each other. Thus, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792